         Case 1:19-cv-10922-BCM Document 32 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            2/9/21
JOANN ZABALA,

                     Plaintiff,                     19-CV-10922 (BCM)

              -against-                             ORDER

COMMISSIONER OF SOCIAL SECURITY,

                     Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The oral argument previously scheduled for February 17, 2021 is adjourned to March 4,

2021, at 10:00 a.m. The argument will be conducted remotely via Microsoft Teams. Chambers

will email the required videoconferencing link to the parties. A publicly accessible audio line is

available to nonparties, including members of the public and the press, by dialing (917) 933-

2166 and enter the code 54323828#. Nonparties must observe the same decorum as would be

expected at an in-person argument, and must mute their telephone lines throughout the

proceeding.


Dated: New York, New York
       February 9, 2021

                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge.
